DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.
Claims 1-21 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 07/13/2022 have been fully considered. 
Objections to the specification have been withdrawn in view of the amendments to the specification. 
Objections to the claims have been withdrawn in view of the amendments to the claims. 
The rejection of claims 9, 10, 19, and 20 under 35 U.S.C. 112(b) is withdrawn in view of the amendments to the claims. 
The rejection of claim 21 under 35 U.S.C. 101 is withdrawn in view of the amendment to the claim. 
Examiner notes the new grounds for rejection under 35 U.S.C. 112(a) necessitated by the amendments to the claims.
Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 103 the references do not teach the claims as presently amended has been fully considered and the rejection of the claims under Cominsky2011, Li and Batmaz is withdrawn in view of the amendment to the claims. However, a new grounds for rejection under 35 U.S.C. 103 necessitated by the amendment is made below in view of Cominsky2011, Li, Batmaz and Johnston.
Applicants additional arguments regarding the rejection under 35 U.S.C. 103 have been fully considered but are not persuasive. Applicant argues on pg. 15 last paragraph that Li does not consider a measure of accessible pore compressibility of coal and a measure of inaccessible part of rock (IRP) compressibility of coal. Examiner respectfully disagrees and asserts as noted in the non-final rejection (pg. 7 paragraph 1) that “the pressure dependence of the microporous coal volume” of Li provides a measure of inaccessible part of the rock (IRP) compressibility and the “pore volume” corrected for “simultaneous compression and pore-filling” of Li provides a measure of accessible pore compressibility. Li teaches “[s]ince coals contain a significant amount of mesopores and micropores, some of the pores could not be penetrated by mercury even at the highest pressure applied” (pg. 27) col. 2 which corresponds to inaccessible parts of the rock. Therefore, Examiner maintains that the combination of references teaches the claimed invention.
Applicant further argues on pg. 16 that claim 1 requires “calculating an accessible pore fraction and a power law coefficient for accessible pore compressibility by simultaneously solving at least two equations” and Li “separately, not simultaneously, solves equations 9 and 10.” Examiner respectfully disagrees and asserts separate solution does not imply or suggest the equations are not solved simultaneously. Li does not appear to address whether the equations are solved sequentially or simultaneously. Solving equations simultaneously is merely a design choice. Solving equations simultaneously may take less time but may require more computing resources compared to solving sequentially. One of ordinary skill in the art could decide to solve equations sequentially or simultaneously.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to recite the limitation “by simultaneously solving at least two equations”, however this limitation is not described or supported by the originally filed disclosure. The specification recites “The measures of accessible pore fraction and coefficient of accessible pore compressibility may be calculated by simultaneous solution of Eq. 7, Eq. 13, and Eq. 15” in paragraph [100] and repeats the recitation in paragraphs [101]-[104]. In other words, the specification describes simultaneously solving three specific equations, but does not describe or suggest simultaneously solving only two equations. The broadest reasonable interpretation of “simultaneously solving at least two equations” encompasses simultaneously solving only two equations or more than three equations which is not described by the originally filed disclosure.
Claims 2-10 depend from claim 1 but fail to cure its deficiencies. They are rejected to using the same rationale.
Claims 11-21 recite similar subject matter to claim 1 and are rejected using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Comisky et al. 2011 (“Sample Size Effects on the Application of Mercury Injection Capillary Pressure for Determining the Storage Capacity of Tight Gas and Oil Shales”), herein referred to as Comisky 2011, in view of Li et al. 1999 (“Compressibility and Fractal Dimension of Fine Coal Particles in Relation to Pore Structure Characterization using Mercury Porosimetry”), herein referred to as Li, and further in view of Batmaz et al. (Publication No. WO 2016/100762 A1), herein referred to as Batmaz, and further in view of Johnston et al. 1990 (“Compression Effects in Mercury Porosimetry”), herein referred to as Johnston.
Regarding claim 1, Comisky 2011 teaches A method for analyzing a subterranean formation (Page 1 para. 5 lines 1-2: “We focus on a specific technology known as Mercury Injection Capillary Pressure (MICP) for determining the porosity and density of small and/or irregular samples such as cuttings or crushed whole core material.”), comprising: obtaining a rock sample from a borehole that traverses the subterranean formation (Page 2 para. 2 line 1: “This study focuses on core material taken from the Eagle Ford Shale interval in Central Texas (Fig. 1).”); conducting a crushed sample test on the rock sample to obtain a measure of total porosity of the rock sample (page 1 para. 1 lines 6-7: “In parallel we subsampled the plug material to measure bulk volume, grain volume, and porosity using a crushed rock helium pycnometry method.”); characterizing the MICP data according to at least one stage of conformance, bulk compression, and intrusion, and differentiating the at least one stage of conformance, bulk compression, and intrusion from a log-log plot of cumulative mercury volume change with respect to confining pressure (Page 9 para. 2 lines 1-5: “An example calculation of conformance is shown in Figs. 6a through 6d. The strategy is to model the linear portion (on a log-log plot) of the CpMICP curve via Eq. 9 and to look for any deviation (Fig. 6a) between the CpMICP and CpModel curves. Any deviation from the CpMICP model on the low pressure portion of the curve is due to true conformance (i.e. mercury enveloping the particles) while deviation at the high end is due to actual intrusion of mercury into the pore throats of the sample.”); calculating a measure of bulk volume compressibility from a section of the log-log plot (Page 9 para. 1 lines 1-4: “Once calculated at each pressure step, the compressibility behavior can be modeled as power function and will appear as the linear portion on a log-log plot of mercury pressure (PcHg) vs. CpMICP:… [Eq. 9]… where CpModel is the model-based pore compressibility behavior (psia-1)”; See also Fig. 6A: "The red line is the modelled compressibility curve"). 
Comisky 2011 does not teach conducting a mercury injection capillary pressure (MICP) test on the rock sample to obtain MCIP, wherein the MICP data comprise a measure of accessible pore compressibility of the rock sample and a measure of inaccessible part of rock (IRP) compressibility of the rock sample; calculating a measure of accessible pore fraction and coefficient for accessible pore compressibility.
In the same field of endeavor, characterizing subterranean formations, Li teaches conducting a mercury injection capillary pressure (MICP) test on the rock sample to obtain MCIP, wherein the MICP data comprise a measure of accessible pore compressibility of the rock sample and a measure of inaccessible part of rock (IRP) compressibility of the rock sample (Page 27 col. 2 para. 3 to page 28 col. 1 para. 1: “The compressibility of coal, if neglecting the compressibility of mercury, can be defined as… Eq. 6… where dVc/dP represents the volume change of coal matrix as a function of pressure, and Vc is the coal matrix volume. Since coals contain a significant amount of mesopores and micropores, some of the pores could not be penetrated by mercury even at the highest pressure applied, and Vc in above equation would also include some unfilled pores. For a compressible porous solid, we can write… Eq. 7… where dVobs, dVp, and dVc represent the observed increase in mercury volume, that due to pore filling, and that due to compression of the solid, respectively.”; Page 28 col. 2 para. 1 lines 11-13 and para. 2 lines 1-10: “It can be understood that the compressibility evaluated above was based on the microporous coal matrix, instead of true solid volume. In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).”; Page 28 col. 2 para. 3 lines 1-7: “Figures 4a and 4b show the corrected coal mercury porosimetry data by Eqs. (9) and (10). It is seen that coal compressibility has a significant effect on mercury porosimetry data when pressure P > 20 MPa, and corresponding the pore diameter less than 60 nm. The simultaneous compression and pore-filling effect on the coals mercury porosimetry data was successfully accounted for by the pore volume correction.” (Note that “the pressure dependence of the microporous coal volume” provides a measure of inaccessible part of the rock (IRP) compressibility and the “pore volume” corrected for “simultaneous compression and pore-filling” provides a measure of accessible pore compressibility)); calculating an accessible pore fraction (Page 28 col. 2 para. 2 lines 1-10: “In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).” (Note that the “pore volume” with the “microporous coal volume” already accounted for provides an accessible pore fraction)) and a coefficient for accessible pore compressibility (Page 28 col. 2 para. 2 lines 1-10: “In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).” (Note that since the “pore volume” is obtained in combination with incremental confining pressures, and compressibility is defined as the change in volume with change in pressure (see Eq. 6), the “pore volume” corrected for “simultaneous compression and pore-filling” provides both a measure of accessible pore fraction as well as a coefficient of accessible pore compressibility), by simultaneously solving at least two equations (Examiner notes that although Li does not appear to address whether the equations are solved sequentially or simultaneously, it would be obvious to one of ordinary skill in the art to decide to solve equations sequentially or simultaneously. Solving equations simultaneously is merely a design choice which may take less time but may require more computing resources compared to solving sequentially).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and arrived at a method for determining the storage properties of rock via MICP profiles, specifically focused on conformance and compressibility corrections of the MICP data to evaluate the compressibility corrected accessible pore volume. One of ordinary skill in the art would have been motivated to make such a combination because “Results from the present study shows that estimation of macropore volume by mercury porosimetry without compressibility correction would be acceptable in the pore size larger than 30 nm, in which regime the compressibility effect was not significant. On the other hand, if mercury porosimetry data without correction were used to evaluate the pore volume in the mesopore size range, it would lead to an erroneous result for the pore volume evaluation.”, as taught by Li (Li: page 31 col. 1 para. 3 lines 10-17). 
Comisky 2011 in combination with Li does not appear to explicitly teach designing an oil field service by accessible pore fraction and the coefficient for accessible pore compressibility, wherein the oil field service is configured to be performed in the borehole.
Still in the same field of endeavor, analyzing and characterizing subterranean formations, Batmaz teaches designing an oil field service by accessible pore fraction and the coefficient for accessible pore compressibility, wherein the oil field service is configured to be performed in the borehole (para. [0057] lines 1-6: “Further, measurements characterizing a formation may be used in modeling a reservoir system, for example, by using a mechanical earth model ("MEM"). As used herein, an MEM is a numerical representation of the geomechanical state of the reservoir, field, or basin. In addition to property distribution (e.g., density, porosity) and fracture system, an MEM may incorporate pore pressures, state of stress, and rock mechanical properties.”; para. [0058] lines 2-8: “... An MEM of a formation from early exploration stages may provide an initial expectation of wellbore or reservoir response. As new information accumulates, such as from additional data acquired in wellbores after or while drilling, well test data, or subsequent seismic surveys, a more detailed MEM of the rock formations at the reservoir level may be developed. MEMs may be used, for example, for designing completions, performing fracture stimulation, and simulating reservoir production.”). Note that by the MEM incorporating rock properties such as “porosity” and “pore pressure” for “designing completions” and “performing fracture stimulation”, Batmaz is designing an oil field service (“designing completions”) using the coefficient of accessible pore compressibility (“pore pressure”) and the accessible pore fraction (“porosity”) in a reservoir simulation model (“MEM”), the designed oil field service to be completed in the borehole (“performing fracture stimulation”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and Batmaz (directed to a method of identifying and selecting reservoir access locations along a borehole to enable hydraulic fracturing), and arrived at a method for determining the storage properties of rock via MICP profiles, specifically focused on conformance and compressibility corrections of the MICP data to evaluate the compressibility corrected accessible pore volume, and using the corrected MICP data to select reservoir access locations along a borehole that are optimal for hydraulic fracturing. One of ordinary skill in the art would have been motivated to make such a combination because “Due to the heterogeneous nature of hydrocarbon reservoirs, a large amount of data may be gathered in order to characterize vertical and horizontal variations of the reservoir, natural fractures, and rock properties to optimize stimulation designs and completion practices. Without sufficient information, completion effectiveness can vary significantly. One component of improving performance of oil or gas wells may include identifying the zones of the best reservoir quality and also the best completion quality according to one or more selected criteria of reservoir quality and completion quality. Reservoir quality may refer to characteristics of where and how the hydrocarbon is stored in the reservoir, for example, porosity, permeability, saturations, and amount of hydrocarbon”, as taught by Batmaz (Batmaz: para. [0028] lines 1-8 through para. [0029] lines 1-3).
Neither Comisky 2011, Li, or Batmaz teach power law coefficients for pore compressibility.
In the same field of endeavor, characterizing subterranean formations, Johnston teaches the following equation (Johnston: page 290 col. 1, Equation 4) representing a general power law expression for the sample volume as a function of pressure, where фo is the ratio of solid matrix volume to total sample volume:

    PNG
    media_image1.png
    88
    402
    media_image1.png
    Greyscale
 
Combination of the concepts provided by Li’s Equations 6 and 7 with Johnston’s Equation 4 would result in substantially the same relationship including power law coefficients as provided by the first equation of claim 9 (i.e. Equation 7 of the specification). Furthermore, Li’s Equations 9 and 10 provide a substantially similar system of equations as seen in the second and third equations of claim 9 (Equations 13 and 15 of the specification) where compressional effects are accounted for at known boundary conditions to distinguish accessible porosity from total porosity.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and Batmaz (directed to a method of identifying and selecting reservoir access locations along a borehole to enable hydraulic fracturing) and Johnston (directed to compression effects on the accuracy of pore size information in mercury porosimetry), and arrived at a method for determining the storage properties of rock via MICP profiles including the use of power law coefficients to evaluate the compressibility corrected accessible pore volume, and use the corrected MICP data to select reservoir access locations along a borehole that are optimal for hydraulic fracturing. One of ordinary skill in the art would have been motivated to make such a combination because “the accuracy of pore size information obtained from mercury porosimetry is often adversely affected by sample compression. Pore filling and compression are difficult to separate in a conventional intrusion experiment”, as taught by Johnston (Johnston: Summary, page 289 col. 1 para. 1 lines 1-6).

Regarding claim 2, the references teach all of the limitations as applied to claim 1 above. Comisky 2011 further teaches wherein the rock sample is a sample of cuttings (Page 1 para. 5 lines 1-2: “We focus on a specific technology known as Mercury Injection Capillary Pressure (MICP) for determining the porosity and density of small and/or irregular samples such as cuttings or crushed whole core material.”).

Regarding claim 3, the references teach all of the limitations as applied to claim 1 above. Batmaz further teaches wherein the oil field service is selected from a hydraulic fracturing service, a perforation service, an acidizing service, and a completion service comprising a well completion plan (para. [0055] lines 1-6: “Methods of the present disclosure may utilize measurements characterizing the stress regime of a formation, for example, in order to optimize hydraulic fracturing operations of a drilled borehole, simulate a borehole and hydraulic fracturing performance in the simulated borehole, or design a hydraulic fracturing operation in either a simulated or already drilled borehole (e.g., including selecting reservoir access locations along the borehole).”), and wherein the well completion plan comprises a number of stages and location of the stages to be completed in the borehole (para. [0049] lines 5-10: “Once the differential stress along at least a portion of the borehole is calculated, at least one location may be selected along the borehole having a relatively higher differential stress when compared with the remaining calculated differential stresses. The borehole may then be perforated or otherwise have reservoir access formed at the at least one location having relatively higher differential stress.”).  

Regarding claim 4, the references teach all of the limitations as applied to claim 1 above. Comisky 2011 further teaches wherein the section of the log-log plot is a linear function portion of the log-log plot having R2> 0.90 (Page 9 para. 1 lines 1-4: “where CpMICP is the pore volume compressibility (psia-1) and PcHg is the mercury pressure in psia. Once calculated at each pressure step, the compressibility behavior can be modeled as power function and will appear as the linear portion on a loglog plot of mercury pressure (PcHg) vs. CpMICP.”; Page 9 para. 2 lines 3-5: “Any deviation from the CpMICP model on the low pressure portion of the curve is due to true conformance (i.e. mercury enveloping the particles) while deviation at the high end is due to actual intrusion of mercury into the pore throats of the sample.”). Note that since the “linear portion” is defined as the section between the points which deviate due to “true conformance” at low pressure and “actual intrusion” at high pressure, this teaches to one of ordinary skill in the art that the “linear portion” can have R2> 0.90, as it is the section which does not deviate from linearity. 

Regarding claim 5, the references teach all of the limitations as applied to claim 1 above. Comisky 2011 further teaches correcting an estimate of accessible porosity and an estimate of fluid saturated porosity by including an effect of conformance compressibility (page 8 para. 4: “Porosity (#MICP) is determined once the mercury injection has concluded at a pressure of around 60,000 psia using… Eq. 5… where PVHg is the pore volume or the total volume of mercury injected at 60,000 psia in mL or cm3. The conformance volume (Cvol) is a critical term for calculating the sample bulk density (Eq. 4) and porosity (Eq. 5).”). Note that the accessible porosity and fluid saturated porosity are being interpreted as one and the same in this context, since MICP tests begin with fully dried samples and conclude when all accessible pores have been intruded by mercury at maximum pressure. 
Comisky 2011 does not teach correcting an estimate of accessible porosity and fluid saturated porosity by including an effect of grain compressibility and pore compressibility.
Li further teaches correcting an estimate of accessible porosity and fluid saturated porosity by including an effect of grain compressibility and pore compressibility (Page 27 col. 2: “For a compressible porous solid, we can write… Eq. 7… where dVobs, dVp, and dVc represent the observed increase in mercury volume, that due to pore filling, and that due to compression of the solid, respectively.” (Note that the change in mercury volume “due to pore filling” provides an effect of pore compressibility and the change in mercury “due to compression of the solid” provides an effect of grain compressibility); page 28 col. 2: “Coal samples used in this study contain significantly large micropore volume (see Table I) which could lead to higher values of compressibility. It can be understood that the compressibility evaluated above was based on the microporous coal matrix, instead of true solid volume. In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).”; page 28 col. 2: “Figures 4a and 4b show the corrected coal mercury porosimetry data by Eqs. (9) and (10)… The simultaneous compression and pore-filling effect on the coals mercury porosimetry data was successfully accounted for by the pore volume correction.”). Note that the broadest reasonable interpretation of pore volume corrected for all other compressional factors, such as conformance, grain, and pore compression, is in effect both an estimate of accessible porosity and a correction of estimated accessible porosity.

Regarding claim 6, the references teach all of the limitations as applied to claim 1 above. Comisky 2011 further teaches correcting at least one petrophysical parameter calculated from the MICP data (Fig. 6d: "Mercury saturation (SHg) as a function of mercury injection pressure for raw data, conformance-corrected data, and intrusion-corrected data.”).

Regarding claim 7, the references teach all of the limitations as applied to claims 6 and 1 above. Comisky 2011 further teaches wherein the at least one petrophysical parameter calculated from the MICP data is selected from a group consisting of capillary pressure curve, saturation curve, pore size distribution, and permeability (Fig. 6d: "Mercury saturation (SHg) as a function of mercury injection pressure for raw data, conformance-corrected data, and intrusion-corrected data.”).

Regarding claim 8, the references teach all of the limitations as applied to claims 6 and 1 above. Comisky 2011 further teaches correcting the petrophysical parameter by including an effect of conformance compressibility (Fig. 6d: "Mercury saturation (SHg) as a function of mercury injection pressure for raw data, conformance-corrected data, and intrusion-corrected data.”). 
Comisky 2011 does not teach correcting the petrophysical parameter by including an effect of grain compressibility and pore compressibility.
Li further teaches correcting the petrophysical parameter calculated from the MICP data by including an effect of grain and pore compressibility (Page 27 col. 2: “For a compressible porous solid, we can write… Eq. 7… where dVobs, dVp, and dVc represent the observed increase in mercury volume, that due to pore filling, and that due to compression of the solid, respectively.”; page 28 col. 2: “Coal samples used in this study contain significantly large micropore volume (see Table I) which could lead to higher values of compressibility. lt can be understood that the compressibility evaluated above was based on the microporous coal matrix, instead of true solid volume. In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).”; page 28 col. 2: “Figures 4a and 4b show the corrected coal mercury porosimetry data by Eqs. (9) and (10). It is seen that coal compressibility has a significant effect on mercury porosimetry data when pressure P > 20 MPa, and corresponding the pore diameter less than 60 nm. The simultaneous compression and pore-filling effect on the coals mercury porosimetry data was successfully accounted for by the pore volume correction.”). Note that although “figures 4a and 4b” are not explicitly labeled as mercury saturation curves, one of ordinary skill in the art would recognize they are mercury saturation curves as they show the observed change in mercury volume due to pore filling with respect to confining pressure, corrected to account for the effects of both pore and grain compression. 

Regarding claim 9, the references teach the method of claim 1. Li further teaches wherein the at least two equations (page 28 col. 2 para. 2 lines 8-10: “The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).”):
Li further teaches the following equation (Li: page 27 col. 2, Equation 6) representing the compressibility of coal, where V-C is the coal matrix volume:

    PNG
    media_image2.png
    70
    116
    media_image2.png
    Greyscale
	
Li further teaches the following equation (Li: page 27 col. 2, Equation 7) representing the observed change in mercury volume, where ΔV-p represents that due to pore filling and ΔV-c represents that due to compression of the solid:

    PNG
    media_image3.png
    36
    214
    media_image3.png
    Greyscale

Li further teaches the following equation (Li: page 28 col. 2, Equation 9) representing the change in accessible pore volume accounting for compression of a porous solid, where Vp0 and Vobs(P0)- are the pore volume and observed mercury volume at the initial intrusion pressure:

    PNG
    media_image4.png
    48
    551
    media_image4.png
    Greyscale

Li further teaches the following equation (Li: page 28 col. 2, Equation 10) representing the pressure dependence of a microporous coal volume:

    PNG
    media_image5.png
    71
    331
    media_image5.png
    Greyscale

Neither Comisky 2011, Li, or Batmaz teach that the equations solved are exactly those recited in claim 9 (Equations 7, 13, and 15 of the specification, respectively, recited below for reference). 

    PNG
    media_image6.png
    46
    319
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    93
    951
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    97
    605
    media_image8.png
    Greyscale

In the same field of endeavor, characterizing subterranean formations, Johnston teaches the following equation (Johnston: page 290 col. 1, Equation 4) representing a general power law expression for the sample volume as a function of pressure, where фo is the ratio of solid matrix volume to total sample volume:

    PNG
    media_image1.png
    88
    402
    media_image1.png
    Greyscale
 
Combination of the concepts provided by Li’s Equations 6 and 7 with Johnston’s Equation 4 would result in substantially the same relationship as provided by the first equation of claim 9 (i.e. Equation 7 of the specification). Furthermore, Li’s Equations 9 and 10 provide a substantially similar system of equations as seen in the second and third equations of claim 9 where compressional effects are accounted for at known boundary conditions to distinguish accessible porosity from total porosity.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and Batmaz (directed to a method of identifying and selecting reservoir access locations along a borehole to enable hydraulic fracturing) and Johnston (directed to compression effects on the accuracy of pore size information in mercury porosimetry), and arrived at a method for determining the storage properties of rock via MICP profiles, specifically focused on ensuring accuracy of conformance and compressibility corrections of the MICP data to evaluate the compressibility corrected accessible pore volume, and use the corrected MICP data to select reservoir access locations along a borehole that are optimal for hydraulic fracturing. One of ordinary skill in the art would have been motivated to make such a combination because “the accuracy of pore size information obtained from mercury porosimetry is often adversely affected by sample compression. Pore filling and compression are difficult to separate in a conventional intrusion experiment”, as taught by Johnston (Johnston: Summary, page 289 col. 1 para. 1 lines 1-6).

Regarding claim 11, Comisky 2011 teaches obtaining a rock sample from a borehole in the subterranean formation (Page 2 para. 2 line 1: “This study focuses on core material taken from the Eagle Ford Shale interval in Central Texas (Fig. 1).”); conducting a crushed sample test on the rock sample to obtain a measure of total porosity of the rock sample (page 1 para. 1 lines 6-7: “In parallel we subsampled the plug material to measure bulk volume, grain volume, and porosity using a crushed rock helium pycnometry method.”); characterizing the MICP data according to at least one stage of conformance, bulk compression, and intrusion, and differentiating the at least one stage of conformance, bulk compression, and intrusion from a log-log plot of cumulative mercury volume change with respect to confining pressure (Page 9 para. 2 lines 1-5: “An example calculation of conformance is shown in Figs. 6a through 6d. The strategy is to model the linear portion (on a log-log plot) of the CpMICP curve via Eq. 9 and to look for any deviation (Fig. 6a) between the CpMICP and CpModel curves. Any deviation from the CpMICP model on the low pressure portion of the curve is due to true conformance (i.e. mercury enveloping the particles) while deviation at the high end is due to actual intrusion of mercury into the pore throats of the sample.”); calculating a measure of bulk volume compressibility from a section of the log-log plot (Page 9 para. 1 lines 1-4: “Once calculated at each pressure step, the compressibility behavior can be modeled as power function and will appear as the linear portion on a log-log plot of mercury pressure (PcHg) vs. CpMICP:… [Eq. 9]… where CpModel is the model-based pore compressibility behavior (psia-1)”; See also Fig. 6A: "The red line is the modelled compressibility curve").
Comisky 2011 does not teach conducting a mercury injection capillary pressure (MICP) test on the rock sample to obtain MCIP, wherein the MICP data comprise a measure of accessible pore compressibility of the rock sample and a measure of inaccessible part of rock (IRP) compressibility of the rock sample; calculating a measure of accessible pore fraction and coefficient for accessible pore compressibility.
In the same field of endeavor, characterizing subterranean formations, Li teaches conducting a mercury injection capillary pressure (MICP) test on the rock sample to obtain MCIP, wherein the MICP data comprise a measure of accessible pore compressibility of the rock sample and a measure of inaccessible part of rock (IRP) compressibility of the rock sample (Page 27 col. 2 para. 3 to page 28 col. 1 para. 1: “The compressibility of coal, if neglecting the compressibility of mercury, can be defined as… Eq. 6… where dVc/dP represents the volume change of coal matrix as a function of pressure, and Vc is the coal matrix volume. Since coals contain a significant amount of mesopores and micropores, some of the pores could not be penetrated by mercury even at the highest pressure applied, and Vc in above equation would also include some unfilled pores. For a compressible porous solid, we can write… Eq. 7… where dVobs, dVp, and dVc represent the observed increase in mercury volume, that due to pore filling, and that due to compression of the solid, respectively.”; Page 28 col. 2 para. 1 lines 11-13 and para. 2 lines 1-10: “It can be understood that the compressibility evaluated above was based on the microporous coal matrix, instead of true solid volume. In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).”; Page 28 col. 2 para. 3 lines 1-7: “Figures 4a and 4b show the corrected coal mercury porosimetry data by Eqs. (9) and (10). It is seen that coal compressibility has a significant effect on mercury porosimetry data when pressure P > 20 MPa, and corresponding the pore diameter less than 60 nm. The simultaneous compression and pore-filling effect on the coals mercury porosimetry data was successfully accounted for by the pore volume correction.” (Note that “the pressure dependence of the microporous coal volume” provides a measure of inaccessible part of the rock (IRP) compressibility and the “pore volume” corrected for “simultaneous compression and pore-filling” provides a measure of accessible pore compressibility)); calculating an accessible pore fraction (Page 28 col. 2 para. 2 lines 1-10: “In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).” (Note that the “pore volume” with the “microporous coal volume” already accounted for provides an accessible pore fraction)) and a coefficient for accessible pore compressibility (Page 28 col. 2 para. 2 lines 1-10: “In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).” (Note that since the “pore volume” is obtained in combination with incremental confining pressures, and compressibility is defined as the change in volume with change in pressure (see Eq. 6), the “pore volume” corrected for “simultaneous compression and pore-filling” provides both a measure of accessible pore fraction as well as a coefficient of accessible pore compressibility), by simultaneously solving at least two equations (Examiner notes that although Li does not appear to address whether the equations are solved sequentially or simultaneously, it would be obvious to one of ordinary skill in the art to decide to solve equations sequentially or simultaneously. Solving equations simultaneously is merely a design choice which may take less time but may require more computing resources compared to solving sequentially).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and arrived at a method for determining the storage properties of rock via MICP profiles, specifically focused on conformance and compressibility corrections of the MICP data to evaluate the compressibility corrected accessible pore volume. One of ordinary skill in the art would have been motivated to make such a combination because “Results from the present study shows that estimation of macropore volume by mercury porosimetry without compressibility correction would be acceptable in the pore size larger than 30 nm, in which regime the compressibility effect was not significant. On the other hand, if mercury porosimetry data without correction were used to evaluate the pore volume in the mesopore size range, it would lead to an erroneous result for the pore volume evaluation.”, as taught by Li (Li: page 31 col. 1 para. 3 lines 10-17). 
Comisky 2011 in combination with Li does not appear to explicitly teach a method of performing and oil field service on a subterranean formation; designing the oil field service by using the accessible pore fraction and the coefficient for accessible pore compressibility; and performing the oil field service within the borehole. 
Still in the same field of endeavor, analyzing and characterizing subterranean formations, Batmaz teaches A method of performing an oil field service on a subterranean formation (para. [0026] lines 1-4: “According to embodiments of the present disclosure, a general approach for optimizing completions to enable hydraulic fracturing may include placing reservoir access locations, such as perforation clusters, in good reservoir quality (RQ) and good completion quality (CQ).”); designing the oil field service by using the accessible pore fraction and the coefficient for accessible pore compressibility (para. [0057] lines 1-6: “Further, measurements characterizing a formation may be used in modeling a reservoir system, for example, by using a mechanical earth model ("MEM"). As used herein, an MEM is a numerical representation of the geomechanical state of the reservoir, field, or basin. In addition to property distribution (e.g., density, porosity) and fracture system, an MEM may incorporate pore pressures, state of stress, and rock mechanical properties.”); and performing the oil field service within the borehole (para. [0058] lines 2-8: “... An MEM of a formation from early exploration stages may provide an initial expectation of wellbore or reservoir response. As new information accumulates, such as from additional data acquired in wellbores after or while drilling, well test data, or subsequent seismic surveys, a more detailed MEM of the rock formations at the reservoir level may be developed. MEMs may be used, for example, for designing completions, performing fracture stimulation, and simulating reservoir production.”). Note that by the MEM incorporating rock properties such as “porosity” and “pore pressure” for “designing completions” and “performing fracture stimulation”, Batmaz is designing the oil field service (“designing completions”) using a coefficient of accessible pore compressibility (“pore pressure”) and an accessible pore fraction (“porosity”) in a reservoir simulation model (“MEM”), and performing the designed oil field service within the borehole of the subterranean formation (“performing fracture stimulation”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and Batmaz (directed to a method of identifying and selecting reservoir access locations along a borehole to enable hydraulic fracturing), and arrived at a method for determining the storage properties of rock via MICP profiles, specifically focused on conformance and compressibility corrections of the MICP data to evaluate the compressibility corrected accessible pore volume, and using the corrected MICP data to select reservoir access locations along a borehole that are optimal for hydraulic fracturing. One of ordinary skill in the art would have been motivated to make such a combination because “Due to the heterogeneous nature of hydrocarbon reservoirs, a large amount of data may be gathered in order to characterize vertical and horizontal variations of the reservoir, natural fractures, and rock properties to optimize stimulation designs and completion practices. Without sufficient information, completion effectiveness can vary significantly. One component of improving performance of oil or gas wells may include identifying the zones of the best reservoir quality and also the best completion quality according to one or more selected criteria of reservoir quality and completion quality. Reservoir quality may refer to characteristics of where and how the hydrocarbon is stored in the reservoir, for example, porosity, permeability, saturations, and amount of hydrocarbon”, as taught by Batmaz (Batmaz: para. [0028] lines 1-8 through para. [0029] lines 1-3).
Neither Comisky 2011, Li, or Batmaz teach power law coefficients for pore compressibility.
In the same field of endeavor, characterizing subterranean formations, Johnston teaches the following equation (Johnston: page 290 col. 1, Equation 4) representing a general power law expression for the sample volume as a function of pressure, where фo is the ratio of solid matrix volume to total sample volume:

    PNG
    media_image1.png
    88
    402
    media_image1.png
    Greyscale
 
Combination of the concepts provided by Li’s Equations 6 and 7 with Johnston’s Equation 4 would result in substantially the same relationship including power law coefficients as provided by the first equation of claim 9 (i.e. Equation 7 of the specification). Furthermore, Li’s Equations 9 and 10 provide a substantially similar system of equations as seen in the second and third equations of claim 9 (Equations 13 and 15 of the specification) where compressional effects are accounted for at known boundary conditions to distinguish accessible porosity from total porosity.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and Batmaz (directed to a method of identifying and selecting reservoir access locations along a borehole to enable hydraulic fracturing) and Johnston (directed to compression effects on the accuracy of pore size information in mercury porosimetry), and arrived at a method for determining the storage properties of rock via MICP profiles including the use of power law coefficients to evaluate the compressibility corrected accessible pore volume, and use the corrected MICP data to select reservoir access locations along a borehole that are optimal for hydraulic fracturing. One of ordinary skill in the art would have been motivated to make such a combination because “the accuracy of pore size information obtained from mercury porosimetry is often adversely affected by sample compression. Pore filling and compression are difficult to separate in a conventional intrusion experiment”, as taught by Johnston (Johnston: Summary, page 289 col. 1 para. 1 lines 1-6).

Regarding claims 12-19, they are directed to substantially the same subject matter as claims 2-9, and thus rejected for substantially the same rationale as applied to claims 2-9 above.

Regarding claim 21, Comisky 2011 teaches obtain a rock sample from a borehole in the subterranean formation (Page 2 para. 2 line 1: “This study focuses on core material taken from the Eagle Ford Shale interval in Central Texas (Fig. 1).”); conduct a crushed sample test on the rock sample to obtain a measure of total porosity of the rock sample (page 1 para. 1 lines 6-7: “In parallel we subsampled the plug material to measure bulk volume, grain volume, and porosity using a crushed rock helium pycnometry method.”); characterize the MICP data according to at least one stage of conformance, bulk compression, and intrusion, and differentiating the at least one stage of conformance, bulk compression, and intrusion from a log-log plot of cumulative mercury volume change with respect to confining pressure (Page 9 para. 2 lines 1-5: “An example calculation of conformance is shown in Figs. 6a through 6d. The strategy is to model the linear portion (on a log-log plot) of the CpMICP curve via Eq. 9 and to look for any deviation (Fig. 6a) between the CpMICP and CpModel curves. Any deviation from the CpMICP model on the low pressure portion of the curve is due to true conformance (i.e. mercury enveloping the particles) while deviation at the high end is due to actual intrusion of mercury into the pore throats of the sample.”); calculate a measure of bulk volume compressibility from a section of the log-log plot (Page 9 para. 1 lines 1-4: “Once calculated at each pressure step, the compressibility behavior can be modeled as power function and will appear as the linear portion on a log-log plot of mercury pressure (PcHg) vs. CpMICP:… [Eq. 9]… where CpModel is the model-based pore compressibility behavior (psia-1)”; See also Fig. 6A: "The red line is the modelled compressibility curve").  
Comisky 2011 does not teach conduct a mercury injection capillary pressure (MICP) test on the rock sample to obtain MCIP, wherein the MICP data comprise a measure of accessible pore compressibility of the rock sample and a measure of inaccessible part of rock (IRP) compressibility of the rock sample; calculate a measure of accessible pore fraction and coefficient for accessible pore compressibility.
In the same field of endeavor, characterizing subterranean formations, Li teaches conducting a mercury injection capillary pressure (MICP) test on the rock sample to obtain MCIP, wherein the MICP data comprise a measure of accessible pore compressibility of the rock sample and a measure of inaccessible part of rock (IRP) compressibility of the rock sample (Page 27 col. 2 para. 3 to page 28 col. 1 para. 1: “The compressibility of coal, if neglecting the compressibility of mercury, can be defined as… Eq. 6… where dVc/dP represents the volume change of coal matrix as a function of pressure, and Vc is the coal matrix volume. Since coals contain a significant amount of mesopores and micropores, some of the pores could not be penetrated by mercury even at the highest pressure applied, and Vc in above equation would also include some unfilled pores. For a compressible porous solid, we can write… Eq. 7… where dVobs, dVp, and dVc represent the observed increase in mercury volume, that due to pore filling, and that due to compression of the solid, respectively.”; Page 28 col. 2 para. 1 lines 11-13 and para. 2 lines 1-10: “It can be understood that the compressibility evaluated above was based on the microporous coal matrix, instead of true solid volume. In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).”; Page 28 col. 2 para. 3 lines 1-7: “Figures 4a and 4b show the corrected coal mercury porosimetry data by Eqs. (9) and (10). It is seen that coal compressibility has a significant effect on mercury porosimetry data when pressure P > 20 MPa, and corresponding the pore diameter less than 60 nm. The simultaneous compression and pore-filling effect on the coals mercury porosimetry data was successfully accounted for by the pore volume correction.” (Note that “the pressure dependence of the microporous coal volume” provides a measure of inaccessible part of the rock (IRP) compressibility and the “pore volume” corrected for “simultaneous compression and pore-filling” provides a measure of accessible pore compressibility)); calculating an accessible pore fraction (Page 28 col. 2 para. 2 lines 1-10: “In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).” (Note that the “pore volume” with the “microporous coal volume” already accounted for provides an accessible pore fraction)) and a coefficient for accessible pore compressibility (Page 28 col. 2 para. 2 lines 1-10: “In the pressure range of 2- 202 MPa, the pore volume can be expressed as... Eq. 9... With previous determined dVc/dP value, we could express the pressure dependence of the microporous coal volume as... Eq. 10...The pore volume can be evaluated from the mercury porosimetry data by combining Eqs. (9) and (10).” (Note that since the “pore volume” is obtained in combination with incremental confining pressures, and compressibility is defined as the change in volume with change in pressure (see Eq. 6), the “pore volume” corrected for “simultaneous compression and pore-filling” provides both a measure of accessible pore fraction as well as a coefficient of accessible pore compressibility), by simultaneously solving at least two equations (Examiner notes that although Li does not appear to address whether the equations are solved sequentially or simultaneously, it would be obvious to one of ordinary skill in the art to decide to solve equations sequentially or simultaneously. Solving equations simultaneously is merely a design choice which may take less time but may require more computing resources compared to solving sequentially).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and arrived at a method for determining the storage properties of rock via MICP profiles, specifically focused on conformance and compressibility corrections of the MICP data to evaluate the compressibility corrected accessible pore volume. One of ordinary skill in the art would have been motivated to make such a combination because “Results from the present study shows that estimation of macropore volume by mercury porosimetry without compressibility correction would be acceptable in the pore size larger than 30 nm, in which regime the compressibility effect was not significant. On the other hand, if mercury porosimetry data without correction were used to evaluate the pore volume in the mesopore size range, it would lead to an erroneous result for the pore volume evaluation.”, as taught by Li (Li: page 31 col. 1 para. 3 lines 10-17).
Comisky 2011 in combination with Li does not appear to explicitly teach a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause an apparatus to: designing an oil field service by accessible pore fraction and the coefficient for accessible pore compressibility, wherein the oil field service is configured to be performed in the borehole.
Still in the same field of endeavor, analyzing and characterizing subterranean formations, Batmaz teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause an apparatus to: (para. [0060] lines 3-5: “The model may be constructed, for example, using MEM software or other modeling and/or simulation software.” Note that software can be construed as computer-readable storage medium comprising instructions stored therein and it would be obvious to one of ordinary skill in the art to implement the software on a computer.); design the oil field service by using the coefficient of accessible pore compressibility and the accessible pore fraction (para. [0057] lines 1-6: “Further, measurements characterizing a formation may be used in modeling a reservoir system, for example, by using a mechanical earth model ("MEM"). As used herein, an MEM is a numerical representation of the geomechanical state of the reservoir, field, or basin. In addition to property distribution (e.g., density, porosity) and fracture system, an MEM may incorporate pore pressures, state of stress, and rock mechanical properties.”; para. [0058] lines 2-6: “... An MEM of a formation from early exploration stages may provide an initial expectation of wellbore or reservoir response. As new information accumulates, such as from additional data acquired in wellbores after or while drilling, well test data, or subsequent seismic surveys, a more detailed MEM of the rock formations at the reservoir level may be developed”). Note that by the MEM incorporating rock properties such as “porosity” and “pore pressure” for “designing completions” and “performing fracture stimulation”, Batmaz is designing the oil field service (“designing completions”) using a measure of coefficient of accessible pore compressibility (“pore pressure”) and the accessible pore fraction (“porosity”); the designed oil field service is configured to be performed in the borehole (“performing fracture stimulation”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and Batmaz (directed to a method of identifying and selecting reservoir access locations along a borehole to enable hydraulic fracturing), and arrived at a method for determining the storage properties of rock via MICP profiles, specifically focused on conformance and compressibility corrections of the MICP data to evaluate the compressibility corrected accessible pore volume, and using the corrected MICP data to select reservoir access locations along a borehole that are optimal for hydraulic fracturing. One of ordinary skill in the art would have been motivated to make such a combination because “Due to the heterogeneous nature of hydrocarbon reservoirs, a large amount of data may be gathered in order to characterize vertical and horizontal variations of the reservoir, natural fractures, and rock properties to optimize stimulation designs and completion practices. Without sufficient information, completion effectiveness can vary significantly. One component of improving performance of oil or gas wells may include identifying the zones of the best reservoir quality and also the best completion quality according to one or more selected criteria of reservoir quality and completion quality. Reservoir quality may refer to characteristics of where and how the hydrocarbon is stored in the reservoir, for example, porosity, permeability, saturations, and amount of hydrocarbon”, as taught by Batmaz (Batmaz: para. [0028] lines 1-8 through para. [0029] lines 1-3).
Neither Comisky 2011, Li, or Batmaz teach power law coefficients for pore compressibility.
In the same field of endeavor, characterizing subterranean formations, Johnston teaches the following equation (Johnston: page 290 col. 1, Equation 4) representing a general power law expression for the sample volume as a function of pressure, where фo is the ratio of solid matrix volume to total sample volume:

    PNG
    media_image1.png
    88
    402
    media_image1.png
    Greyscale
 
Combination of the concepts provided by Li’s Equations 6 and 7 with Johnston’s Equation 4 would result in substantially the same relationship including power law coefficients as provided by the first equation of claim 9 (i.e. Equation 7 of the specification). Furthermore, Li’s Equations 9 and 10 provide a substantially similar system of equations as seen in the second and third equations of claim 9 (Equations 13 and 15 of the specification) where compressional effects are accounted for at known boundary conditions to distinguish accessible porosity from total porosity.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and Batmaz (directed to a method of identifying and selecting reservoir access locations along a borehole to enable hydraulic fracturing) and Johnston (directed to compression effects on the accuracy of pore size information in mercury porosimetry), and arrived at a method for determining the storage properties of rock via MICP profiles including the use of power law coefficients to evaluate the compressibility corrected accessible pore volume, and use the corrected MICP data to select reservoir access locations along a borehole that are optimal for hydraulic fracturing. One of ordinary skill in the art would have been motivated to make such a combination because “the accuracy of pore size information obtained from mercury porosimetry is often adversely affected by sample compression. Pore filling and compression are difficult to separate in a conventional intrusion experiment”, as taught by Johnston (Johnston: Summary, page 289 col. 1 para. 1 lines 1-6).


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Comisky 2011, Li, Batmaz, and Johnston as applied to claim 1 above, and further in view of Comisky et al. 2007 (“A Comparative Study of Capillary-Pressure-Based Empirical Models for Estimating Absolute Permeability in Tight Gas Sands”, a copy of which has been provided with this office action), herein referred to as Comisky 2007, and further in view of Johnston 1990 (“Compression Effects in Mercury Porosimetry”, a copy of which has been provided with this office action), herein referred to as Johnston.
Regarding claim 10, Comisky 2011 in combination with  Li, Batmaz, and Johnston teach the method of claim 1.
Comisky 2011, Li, Batmaz, or Johnston do not appear to explicitly teach modifying a MICP-based intrinsic permeability model by considering a negative effect of pore compressibility with increasing effective stress using the equation: 

    PNG
    media_image9.png
    69
    529
    media_image9.png
    Greyscale

In the same field of endeavor, characterizing subterranean formations, Comisky 2007 teaches a MICP-based intrinsic permeability model using the equation (Comisky 2007: page 4 col. 1, Equation 9, “Katz and Thompson also present a completely independent relationship between permeability and hydraulic length scale as given by:”):

    PNG
    media_image10.png
    132
    548
    media_image10.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and Batmaz (directed to a method of identifying and selecting reservoir access locations along a borehole to enable hydraulic fracturing) and Comisky 2007 (directed to a comparative study of capillary-pressure-based empirical models for estimating absolute permeability in tight gas sands), and arrived at a method for determining the storage properties of rock via MICP profiles, specifically focused on ensuring accuracy of conformance and compressibility corrections of the MICP data to evaluate the compressibility corrected accessible pore volume, and use the corrected MICP data to accurately calculate absolute permeability and select reservoir access locations along a borehole that are optimal for hydraulic fracturing. One of ordinary skill in the art would have been motivated to make such a combination because “We found that, for our dataset, the Katz-Thompson hydraulic length method was the best permeability estimation method of the 13 techniques that we employed.”, as taught by Comisky 2007 (Comisky 2007: page 14 col. 2 para. 2 lines 1-3).
Comisky 2007 does not teach modifying a MICP-based intrinsic permeability model by considering a negative effect of pore compressibility with increasing effective stress using the equation:

    PNG
    media_image9.png
    69
    529
    media_image9.png
    Greyscale

However, Johnston teaches the following equation (Johnston: page 290 col. 1, Equation 2) representing the compressibility behavior of a porous solid: 

    PNG
    media_image11.png
    88
    255
    media_image11.png
    Greyscale

It follows that one could simply manipulate Johnston’s Equation 2 into exponential form and incorporate it into the Katz-Thompson permeability model referenced by Comisky 2007 to arrive at substantially the same permeability model as recited in claim 10.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Comisky 2011 (directed to optimizing the preparation of rocks for determining their storage properties via MICP profiles, specifically focused on sample size effects on pore accessibility and conformance corrections) and Li (directed to characterizing the pore structure of fine coal particles, specifically in distinguishing the effect of coal compression from the pore filling process to evaluate the compressibility corrected pore volume) and Batmaz (directed to a method of identifying and selecting reservoir access locations along a borehole to enable hydraulic fracturing) and Comisky 2007 (directed to a comparative study of capillary-pressure-based empirical models for estimating absolute permeability in tight gas sands) and Johnston (directed to compression effects on the accuracy of pore size information in mercury porosimetry), and arrived at a method for determining the storage properties of rock via MICP profiles, specifically focused on ensuring accuracy of conformance and compressibility corrections of the MICP data to evaluate the compressibility corrected accessible pore volume, and use the corrected MICP data to accurately calculate absolute permeability and select reservoir access locations along a borehole that are optimal for hydraulic fracturing. One of ordinary skill in the art would have been motivated to make such a combination because “the accuracy of pore size information obtained from mercury porosimetry is often adversely affected by sample compression. Pore filling and compression are difficult to separate in a conventional intrusion experiment”, as taught by Johnston (Johnston: Summary, page 289 col. 1 para. 1 lines 1-6).

Regarding claim 20, claim 20 is directed to substantially the same subject matter as claim 10, and thus rejected for substantially the same rationale as applied to claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. David et al. ("Laboratory measurement of compaction-induced permeability change in porous rocks: Implications for the generation and maintenance of pore pressure excess in the crust." pure and applied geophysics 143.1 (1994): 425-456.) teaches that the relation between permeability and porosity is assumed to be a power law (abstract).



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147